         Case 5:17-cv-00703-JKP Document 216 Filed 01/08/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


FRANKIE D. ALBERT AND PHYLIS
ALBERT, AS PARENTS AND NEXT
FRIEND OF JANE DOE, A MINOR;
AND SHYANNA ALBERT,
           Plaintiffs,

v.                                                               No. SA-17-CV-00703-JKP

UNITED STATES OF AMERICA,
          Defendant.

                                           ORDER

       Before the Court is Defendant United States of America’s (“Defendant”) Motion for

Summary Judgment Against Plaintiff Shyanna Albert. ECF No. 213. Plaintiff responded to the

motion, ECF No. 211, Defendant replied, ECF No. 214, and the Court heard the arguments of the

parties at a hearing convened January 8, 2021. The motion is ripe and ready for ruling.

                                      I. BACKGROUND

       This Federal Tort Claims Act (“FTCA”) case arises out of personal injuries sustained by

Shyanna Albert (“Shyanna”) on November 9, 2013. According to the Second Amended

Complaint, the operative pleading in this case, Shyanna was injured while riding in a light

medium tactical vehicle (“LMTV”) during a Veteran’s Day Parade when a steel bar fell on her

head and knocked her unconscious. ECF No. 54, pars. 5–7. The complaint alleges that the Albert

family was invited to participate in the parade by Wounded Warrior Project (“WWP”) and that

the Army provided the LMTV. Id., par. 5 Shyanna’s parents, Frankie and Phylis Albert, filed this

action as parents and next friends of Shyanna, then a minor, against the Army (the United States)

and WWP, alleging that the Defendants’ negligence caused Shyanna’s injuries. Id., pars. 8–12.
         Case 5:17-cv-00703-JKP Document 216 Filed 01/08/21 Page 2 of 5




       In June 2015, in accordance with FTCA procedures, Shyanna’s parents submitted an

administrative claim to the Army seeking $40,000 in damages. See ECF No. 41-1 (Standard

Form 95 (“SF-95”), stamped received June 18, 2015). Plaintiffs did not amend their

administrative claim prior to filing suit. Rather, Plaintiffs filed several motions seeking to amend

their complaint to increase the ad damnum amount.

       On October 2, 2020, after due consideration of Plaintiffs’ arguments and evidence in

support of increasing the amount stated on the SF-95, the Court found Plaintiffs failed to meet

their burden under 28 U.S.C. § 2675(b) and denied the request. See ECF Nos. 152, 161, 162,

165. After the Court announced its decision, the Army orally tendered a Rule 68 offer of

judgment to Plaintiffs for $40,000, the amount requested in Plaintiffs’ SF-95. See Fed. R. Civ. P.

68. Subject to their right to appeal the Court’s ruling on their request to increase the ad damnum,

Plaintiffs did not object to the Army’s offer. On October 5, 2020, Plaintiffs filed a motion for

new trial, ECF No. 162, which the Court construed as a motion for reconsideration. In an order

that again explained its rationale for denying the motion to increase the ad damnum, the Court

denied the motion. See ECF No. 165.

       On October 22, 2020, after allowing the Army’s Rule 68 Offer of Judgment, see ECF No.

163, to lapse, Plaintiffs filed a second motion for reconsideration. ECF No. 176. This motion

requested that that Court convene a trial “allowing the Plaintiffs and the United States Army to

present all evidence pertaining to the issues of 28 U.S.C. § 2675(b), as well as all other liability

and damage issues.” Id. The purpose of convening such trial was to obtain a final appealable

order on the § 2675(b) issue. The Court denied the motion for reconsideration and because the

unaccepted Rule 68 offer had no force upon its lapse, see Campbell-Ewald Co. v. Gomez, 577

U.S. 153, 156 (2016), the Court left the decision of whether to proceed to trial to the parties.



                                                  2
           Case 5:17-cv-00703-JKP Document 216 Filed 01/08/21 Page 3 of 5




       The parties elected to proceed to trial. In the pretrial submissions, Defendant learned

Shyanna had settled with WWP. Consequently, Defendant sought leave to file a motion for

summary judgment against Shyanna based on Texas’s one-satisfaction rule, Tex. Civ. Prac. &

Rem. Code § 33.012(b). See ECF No. 198. After giving Plaintiff an opportunity to respond, the

Court granted Defendant leave to file its motion for summary judgment and set the matter for

hearing.

                                     II. LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “The one satisfaction rule is a ground for summary judgment in cases when (1) the one

satisfaction rule applies, (2) the settlement credit entirely sets-off the maximum amount of

liability claimed by the plaintiff, and (3) punitive damages are not at issue.” Cohen v. Arthur

Andersen, L.L.P, 106 S.W.3d 304, 309-10 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                        III. DISCUSSION

1. The one satisfaction rule applies.

       The one satisfaction rule prohibits a plaintiff from recovering twice for a single injury.

Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 390 (Tex. 2000). Under the rule, the nonsettling

defendant may only claim a credit based on the damages for which all tortfeasors are jointly

liable. Id. at 391. The rule applies when defendants commit the same acts as well as when

defendants commit technically differing acts that result in a single injury. Id. at 390. The fact that

more than one defendant may have caused the injury or that there may be more than one theory

of liability does not modify this rule. Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 8 (Tex.




                                                  3
          Case 5:17-cv-00703-JKP Document 216 Filed 01/08/21 Page 4 of 5




1991). Whether the rule applies is determined not by the cause of action, but by the injury. Id. at

7-8.

        Plaintiff concedes that both WWP and the Army (Defendant United States) are liable for

her injuries. See ECF No. 213-1 (Answers to Interrogatories). Tex. Civ. Prac. & Rem. Code §

33.003(a) provides that the trier of fact “shall determine the percentage of responsibility, stated

in whole numbers” for each claimant, defendant, settling person, and responsible third party

“with respect to each person’s causing or contributing to cause in any way the harm for which

recovery of damages is sought.” Thus, the Court will be called upon to apportion fault between

the United States and WWP. Because WWP is responsible for a percentage of Plaintiff’s harm,

the Court “shall further reduce the amount of damages to be recovered by [Plaintiff] by the sum

of the dollar amounts of all settlements.” Id. § 33.012(b). Accordingly, the one satisfaction rule

applies in this case.

2. The settlement credit entirely sets-off the maximum amount of liability claimed by the

plaintiff.

        Because the Court denied the motion for leave to amend, Plaintiff claimed and can

recover from the United States no more than $40,000. Thus, the settlement credit of $172,500,

agreed to in a general release that did not allocate damages, entirely sets-off the maximum

amount of liability claimed by the Plaintiff. See ECF No. 213-3 (Settlement Agreement).1


1

        A nonsettling party seeking a settlement credit has the burden to prove its right to such credit. This
        burden includes proving the settlement credit amount. The nonsettling party can meet this burden
        by placing the settlement agreement or some evidence of the settlement amount in the record. If
        the nonsettling party meets this burden, the burden shifts to the plaintiff to tender a valid
        settlement agreement allocating the settlement between (1) damages for which the settling and
        nonsettling defendant are jointly liable, and (2) damages for which only the settling party was
        liable. If the plaintiff cannot satisfy this burden, then the nonsettling party is entitled to a credit
        equaling the entire settlement amount.

Cohen, 106 S.W.3d at 310 (citations omitted).

                                                          4
         Case 5:17-cv-00703-JKP Document 216 Filed 01/08/21 Page 5 of 5




3. Punitive damages are not at issue.

       28 U.S.C. § 2674 provides: “The United States shall be liable, respecting the provisions

of this title relating to tort claims, in the same manner and to the same extent as a private

individual under like circumstances, but shall not be liable for interest prior to judgment or for

punitive damages.” Thus, punitive damages are not recoverable against the United States under

the FTCA and are not at issue here.

                                      IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendant United States of

America’s Motion for Summary Judgment Against Plaintiff Shyanna Albert, ECF No. 213. The

Clerk of Court is DIRECTED to enter a take nothing judgment in favor of Defendant United

States of America and against Shyanna Albert. The Clerk of Court is DIRECTED to

TERMINATE Shyanna Albert from this case.

       It is so ORDERED this 8th day of January 2021.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE




                                                5
